          Case 1:18-cr-00255-PLF Document 95 Filed 01/02/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :

               v.                            :       18-CR-255 (PLF)


MAJID GHORBANI                               :



    UNOPPOSED MOTION TO COMPEL DISCLOSURE OF RECOMMENDATION

        Mr. Majid Ghorbani, through undersigned counsel, respectfully moves this Honorable

Court to compel the United States Probation Office to provide the parties with a copy of the

sentencing recommendation submitted to the Court by the Probation Office. In support of this

motion, counsel submits the following.

                                      Factual Background

        On November 4, 2019, Mr. Ghorbani entered a guilty plea to one count of violating the

International Emergency Economic Powers Act (IEEPA), 50 U.S.C. § 1705, 31 C.F. R.

§ 560.204, 560.206. He will appear before this Honorable Court for sentencing on January 15,

2019.

        At the request of the Court, the Probation Office has prepared a memorandum for with

calculations under the United States Sentencing Guidelines and provided a copy of this report to

the parties. Along with the final report, the Probation Office also will submit a sentencing

recommendation to the Court, but will not provide a copy of this recommendation to the parties

absent an order from the Court. Undersigned counsel contacted a representative of the

Probation Office, who indicated that the Probation Office has no objection to disclosing the

recommendation in this case, if the Court orders disclosure.
          Case 1:18-cr-00255-PLF Document 95 Filed 01/02/20 Page 2 of 5



       Undersigned counsel also has contacted government counsel, and the government does

not oppose this motion to compel disclosure of the recommendation.

                                            Argument

       Federal Rule of Criminal Procedure 32(e)(3) provides that “[b]y local rule or by order in

a case, the court may direct the probation officer not to disclose to anyone other than the court

the officer’s recommendation on the sentence.” The Rule does not prohibit disclosure of the

recommendation. Although some districts have a local rule with such a blanket prohibition, this

district does not. Nonetheless, the Probation Office in this district has a policy of requiring a

court order for disclosure. As noted above, the government and the Probation Office do not

oppose disclosure in this case. Recently, the United States Court of Appeals for the District of

Columbia Circuit held that the district court erred in denying an unopposed motion for disclosure

of the sentencing recommendation, without a case-specific reason for doing so. United States v.

McIlwain, 931 F.3d 1176 (D.C. Cir. 2019). There is no reason for doing so in this case.

       Notably, the Honorable Chief Judge Beryl A. Howell requires the Probation Office to

disclose to the parties the Probation Office’s recommendation in all cases that are before Chief

Judge Howell and others judges of this Court (the Honorable Reggie B. Walton, the Honorable

Rudolph Contreras, and the Honorable Randolph D. Moss) have required its disclosure in

unrelated matters. Several districts have local rules requiring disclosure. See, e.g., E.D. Cal.,

L.R. 460(c) (“A copy of the probation officer’s proposed presentence report, including the

probation officer’s recommendations, shall be made available to the United States Attorney’s

Office and to defense counsel not less than thirty-five (35) days before the date set for sentencing

hearing.”); S.D. Ohio Crim. R. 32.1(f) (“[U]nless otherwise ordered in an individual case, the


                                                 2
          Case 1:18-cr-00255-PLF Document 95 Filed 01/02/20 Page 3 of 5



Probation Officer’s recommendation, if any, on the appropriate sentence shall be disclosed in all

copies of the initial and final presentence report including those furnished to counsel.”).

       Rule 32, “which governs sentencing and judgment, ‘contemplates full adversary testing

of the issues relevant to a Guidelines sentence . . . .’” United States v. Christman, 509 F.3d 299,

304 (6th Cir. 2007). The Rule requires that the Court permit “the parties’ attorneys to comment

on the probation officer’s determination and on other matters relating to the appropriate

sentence.” Fed.R.Crim.P. 32(i)(1)(C); see also Irizarry v. United States, 553 U.S. 708, 715

(2008) (“Sound practice dictates that judges in all cases should make sure that the information

provided to the parties in advance of the [sentencing] hearing and in the hearing itself, has given

them an adequate opportunity to confront and debate the relevant issues.”). When a sentence is

based on information not disclosed to the defendant, a resentencing is required. See, e.g.,

United States v. Christman, 509 F.3d 299, 310 (6th Cir. 2007) (remanding for resentencing where

district court considered undisclosed subjective impressions and opinion of probation officer

regarding defendant).

       Rule 32 permits consideration of an undisclosed recommendation by the Probation

Office, and some courts have held that the failure to disclose the recommendation does not

violate due process where the basis for the recommendation was disclosed.       See, e.g., United

States v. Peterson, 711 F.3d 770, 778-79 (7th Cir. 2013) (“[I]f all facts on which the probation

officer’s recommendation is based appear in the PSR, the district court’s consideration of the

recommendation at sentencing does not violate due process.”); United States v. Baldrich, 471

F.3d 1110, 1113 (9th Cir. 2006) (same); see also, United States v. Pendleton, 532 Fed. Appx. 529

(5th Cir. 2013) (failure to require disclosure not violation of due process where recommendation


                                                 3
          Case 1:18-cr-00255-PLF Document 95 Filed 01/02/20 Page 4 of 5



was inadvertently disclosed and defendant able to challenge recommendation).           However,

permitting the submission of recommendations without disclosure to the parties risks the Court

considering undisclosed or unreliable information, arguments or insinuations. Cf. Christman,

509 F.3d at 310 (Rule 32 designed to prevent consideration of information of questionable

accuracy and reliability such as unsubstantiated insinuations of probation officer). When

addressing the need for full disclosure of presentence reports prior to the Sentencing Reform Act,

the Honorable Skelly Wright noted:

               probation officers -- like the rest of us -- are fallible. Benevolent
               intentions and theoretical role definitions do not insure against
               factual inaccuracy in the presentence report. Nor do they
               eliminate the risk of occasional prejudice or narrow vision on the
               part of the probation officer or his informants. The only effective
               safeguard against the use of inaccurate, prejudicial or incomplete
               information as a basis for sentence is to allow the defendant
               himself to review the report and bring any shortcomings to the
               judge’s attention.

United States v. Dockery, 447 F.2d 1178, 1193 (D.C. Cir. 1971) (Wright, J. dissenting).

The same argument applies to recommendations submitted to the Court, but not the parties.

Without the parties’ ability to counter the position of the Probation Office, the Court may base its

sentencing decision on unreliable information or inferences that are unreasonable in light of

information known to the parties but not contained in the presentence report. The “only

effective safeguard” is to allow the parties to review the recommendation. Moreover, “[t]o the

extent confidential sentencing recommendations create the appearance of hidden information or

a secret tilt in the government’s favor, . . . our federal sentencing procedures might be better

served by allowing the parties to evaluate any analysis that might form the basis of a judicial

determination.” Peterson, 711 F.3d at 778-79. As the Seventh Circuit noted, disclosing the


                                                  4
          Case 1:18-cr-00255-PLF Document 95 Filed 01/02/20 Page 5 of 5



recommendation to the parties “could allow the defense an opportunity to see and comment on

the recommendation and independently confirm that all facts forming the basis for the

recommendation are contained elsewhere in the report.” Id.



                                          Conclusion

       For the foregoing reasons, Mr. Ghorbani respectfully moves this Honorable Court to

disclose to the parties the sentencing recommendation made by the Probation Office.



                                            Respectfully submitted,

                                            A. J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                                   /s/
                                            ____________________________
                                            MARY MANNING PETRAS
                                            EUGENE OHM
                                            Assistant Federal Public Defenders
                                            625 Indiana Avenue, N.W.
                                            Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500 ext. 109




                                               5
